DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           JANE EISENPRESSER,
                                Appellant,

                                        v.

     NANCY KOENIG and THE ESTATE OF HARRIET NUMEROFF,
                          Appellees.

                                No. 4D16-3444

                              [February 14, 2018]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;   David     French,    Judge;      L.T.    Case      No.
2013CP004056XXXXSB.

   Brandan J. Pratt and Jennifer L. Fox of Huth, Pratt & Milhauser, Boca
Raton, for appellant.

  Ronald P. Ponzoli, Jr. and John G. White, III, of GrayRobinson, P.A,
Boca Raton, for appellees.

PER CURIAM.

    Appellant Jane Eisenpresser seeks to reverse the trial court’s final
judgment as to her petition for removal and surcharge of personal
representative Nancy Koenig. Appellant further challenges portions of the
trial court’s order regarding her amended objections to the personal
representative’s final accounting and petition for discharge. With one
exception, we affirm the trial court without further comment, as the final
judgment and order are in accord with the applicable law, supported by
competent substantial evidence, and not indicative of an abuse of
discretion on the part of the trial court. 1

   As noted above, we reverse with respect to one issue addressed on
appeal, a piece of jewelry identified as item number 157. The parties
agreed that the decedent bequeathed certain personal property to

1 See In re Murphy’s Estate, 336 So. 2d 697, 699 (Fla. 4th DCA 1976) (a trial
court’s decision on a petition for removal of a personal representative is reviewed
for an abuse of discretion).
individually identified heirs.   Appellant testified that the heir who
purchased an item for the decedent would inherit the item upon the
decedent’s death. During closing argument, Appellees’ counsel stated that
Koenig, also an heir of the decedent, had originally purchased and gifted
this jewelry item to decedent. Beyond this bare assertion, however,
Appellee offered no proof to support the claim that Koenig purchased
jewelry item 157 or that the decedent intended the item for Koenig. By
contrast, jewelry item 157 was clearly identified in the statement of
personal property attached to decedent’s will as to be gifted to Appellant.

   This Court decides whether factual findings of the trial court are
supported by competent substantial evidence. Grant v. Bessemer Tr. Co.
of Fla., Inc. ex rel. Grant, 117 So. 3d 830, 835-36 (Fla. 4th DCA 2013);
Acoustics Innovations, Inc. v. Schafer, 976 So. 2d 1139, 1143 (Fla. 4th DCA
2008). For the trial court to find that the decedent had the intent to give
item 157 to Koenig despite the unambiguous language of the will, Koenig
would have to show this purported mistake of fact by clear and convincing
evidence.

      Upon application of any interested person, the court may
      reform the terms of a will, even if unambiguous, to conform
      the terms to the testator’s intent if it is proved by clear and
      convincing evidence that both the accomplishment of the
      testator’s intent and the terms of the will were affected by a
      mistake of fact or law, whether in expression or inducement.
      In determining the testator’s original intent, the court may
      consider evidence relevant to the testator’s intent even though
      the evidence contradicts an apparent plain meaning of the
      will.

§ 732.615, Fla. Stat. (2016).

   The decedent’s will unambiguously bequeathed jewelry item 157 to
Appellant, and Appellee presented no evidence, let alone clear and
convincing evidence, to contradict this bequest. A statement made by
counsel in closing is not “evidence.” See, e.g., Ruiz v. State, 743 So. 2d 1,
4 (Fla. 1999) (the role of the attorney in closing argument “is not for the
purpose of permitting counsel to ‘testify’ as an ‘expert witness’”).
Therefore, we reverse and remand with instructions that the trial court
grant jewelry item 157 to Appellant. We otherwise affirm the final
judgment and order in full.

   Affirmed in part, reversed in part.


                                         2
WARNER, GROSS and FORST, JJ., concur.


                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  3